ORDER
This case came before us on appeal from a judgment of the Superior Court in favor of the defendant, the Town Council of the Town of Middletown. The trial justice, sitting without the intervention of a jury, upheld the constitutionality of the General Assembly’s enactment of Senate Bill 99-1006, finding that it had been enacted in conformity with Article 13 of the Rhode Island Constitution. Accordingly, the trial justice denied and dismissed the declaratory judgment action and the request for permanent injunctive relief filed by the plaintiffs, Newport Court Club Associates et al. Since this Court is evenly divided on the issues raised by this appeal, the judgment of the Superior Court is hereby affirmed.
The papers in this case may be remanded to the Superior Court.
Chief Justice WILLIAMS did not participate.